Exhibit 5.1 TRIEU LA W, LLC 537 Holmes Blvd., Suite A Gretna, Louisiana 70056 Tel: (504) 301-4525 Fax: (504) 301-4683 China Inc. 12estheimer #138 Houston, Texas 77077 December 20, 2010 Re: China Inc, Form S-1/A Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-1 ("Registration Statement") under the Securities Act of 1933, as amended ( "Act"), filed by China Inc, a Nevada Corporation ("Company"), with the Securities and Exchange Commission. The Registration Statement related to the offering of up to 30,000,000 shares of the Company's common stock ("Common Stock"). Such shares are to be issued under the Registration Statement and the relating prospectus to be filed with the Commission. The details of the offering are described in the Registration Statement on Form S-1 has been filed with the Commission. We have examined the originals, or photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such documents. Based on our examination mentioned above, we are of the opinion that 30,000,000 shares of common stock to be offered and sold in accordance with the offering are duly authorized shares of common stock which were legally issued ,when sold, will be fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5 to the Registration Statement and to the reference to our firm under "Interests of named Experts and Counsel" in the Registration Statement. Connie P. Trieu /s/ Connie P. Trieu Trieu Law, L.L.C Connie P. Trieu
